DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 08, 2022 has been entered.
      Claim Rejections - 35 USC § 112
Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21 and 31, the newly-recited “maleic anhydride-polyolefin copolymer comprising a maleic anhydride repeating unit and a polyolefin repeating unit in a polymer backbone thereof” is indefinite in that it is unclear whether the maleic anhydride is grafted onto a polyolefin backbone.  That is, it is unclear whether it is just the polyolefin that constitutes the polymer backbone.  Do applicants intend to recite an alternating copolymer of maleic anhydride and an olefin?
In claim 34, it is unclear how the condensation polyamide proviso further limits claim 31.
In claim 42, the recitation “an alternating maleic anhydride-polyolefin copolymer” is indefinite as to scope and meaning. Do applicants intend to recite an alternating maleic anhydride-olefin copolymer?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-41 are rejected under 35 U.S.C. 103 as being unpatentable US 2014/0023808 (Bzducha) as evidenced by US 6,242,503 (Kozuma).
 Bzducha discloses a polyamide composition comprising:
a polyamide; and
 a polymeric impact modifier inclusive of polyolefins grafted with maleic anhydride.
(e.g., abstract, [0011-0019], [0029], [0032-0035], [0041], [0055-0061], [0072-0075], [0096], Tables 1 and 2, claim 17).
	In Table 1, Bzducha sets forth Example 4 comprising: 
a polyamide 66/6T having an amine end group (AEG) of 85 meq/kg (meets Applicants’ condensation polyamide in terms of AEG and content thereof); and 
a maleic anhydride-grafted polyolefin Exxelor VA1801 (having 0.6 wt.% maleic anhydride as evidenced per Kozuma C8:21-22) (meets Applicants’ maleated polyolefin in terms of content thereof and degree of maleation).
As to claim 31, the presently claimed “condensation polyamide composition” differs from Bzducha’s Example 4 in that the polyamide is governed by a specific RV and the Exxelor VA1801 content.  With respect to the first difference, given that Bzducha is unlimited with regard to the viscosity defining the polyamide, it would have been obvious to one having ordinary skill in the art to use a polyamide having any desired relative viscosity (inclusive of that presently claimed) for its expected additive effect and with the reasonable expectation of success.  As to the second difference, it would have been obvious to one having ordinary skill in the art to use a higher Exxelor VA1801 content falling within the scope of the present claims for its expected additive effect, as per such being within Bzducha’s preferred embodiments [0060].
As to claims 32 and 36, it is within the purview of Bzducha’s inventive disclosure, and obvious to one having ordinary skill in the art to produce extruded and molded articles with and without glass fibers (e.g., [0003-0005], [0050-0051]).
As to claims 33 and 37-40, “the compounded polyamide composition” is recited as an alternative species in claim 31 and, as such is not required.  In any event, it would have been obvious to one having ordinary skill in the art to have further incorporated a chain extender per [0035]/[0098] (reading on Applicants’ chain extender that is not a maleic anhydride-polyolefin copolymer and content thereof) for its expected effect and with the reasonable expectation of success.
As to claims 34 and 35, Bzducha discloses nylon 66/6T and nylon 66.
As to article claim 41, it would be expected that Bzducha’s above-described similarly-constituted polyamide composition would exhibit the same improvements.
Claims 21-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0023808 (Bzducha) as evidenced by US 6,242,503 (Kozuma), as described hereinabove, further in view of US 2014/0309367 (Bradley) and CN 102993744 A (Liu) abstract and machine translation.
As to claims 21 and 31 (when the latter requires the presence of the “compounded polyamide composition” wherein the chain extender is a maleic anhydride-olefin copolymer), while Bzducha discloses that chain extenders can be used (e.g., [0035] and [0098]), olefin-maleic anhydride copolymers are not specifically mentioned.  From Bradley [0013], it is well known that polymers having anhydride functions are viable chain extenders alternatives to Bzducha’s exemplified diepoxy Araldite GT7071 chain extender for similar-such polyamide compositions.  Moreover, Liu expressly discloses a similarly-constituted polyamide composition comprising 0.1 to 1 wt.% of an ethylene-maleic anhydride copolymer chain extender.  Accordingly, it would have been obvious to one having ordinary skill in the art to use an olefin-maleic anhydride copolymer (meets Applicants’ maleic anhydride-olefin copolymer chain extender and content thereof) as a chain extender alternative to Bzducha’s exemplified diepoxy chain extender with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 22, 23, 34 and 35, Bzducha discloses nylon 66/6T and nylon 66.
As to claims 24, 25, 32 and 36, it is within the purview of Bzducha’s inventive disclosure, and obvious to one having ordinary skill in the art to produce extruded and molded articles with and without glass fibers (e.g., [0003-0005], [0050-0051]).
As to claims 26, 29 and 30, Bzducha’s compositions are obtained by blending the various constituents in an extruder [0075]. 
As to claims 27, 28 and 37-40, Bzducha’s discloses that the various constituents “can be added at any point in the process” and, as such, it would have been obvious to one having ordinary skill in the art to premix the polyamide and impact modifier prior to adding the chain extender. Case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.
As to article claim 41, it would be expected that Bzducha’s above-described similarly-constituted polyamide composition would exhibit the same improvements.
As to claim 42, it would have been obvious to one having ordinary skill in the art to use an alternating maleic anhydride-olefin copolymer as disclosed by Liu with the reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/457,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to an article composed of a similarly-constituted polyamide having the same amine end group content and relative viscosity (e.g., claims 3 and 4), a maleic anhydride polyolefin chain extender (e.g., claim 2) and maleated polyolefin (claim 1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments and amendments filed November 08, 2022  have been fully considered and are persuasive in overcoming the 35 USC 103 rejection of claims 21-30 over US 2012/0178325 (Wakeman).  In this regard, Applicants’ chain extender , as amended, is being interpreted as precluding a polyolefin grafted with maleic anhydride.
Applicant’s arguments with respect to claims 31-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765